DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art  of record alone, or in combination, fail to teach, disclose, or render obvious, “in a first frame period, before changing a gate initialization transistor 5from on to off, changing an initialization voltage from a first voltage level to a second voltage level and subsequently returning the initialization voltage to the first voltage level, wherein the second voltage level is unequal to the first voltage level, wherein the display device comprises the gate initialization transistor and a driving transistor, wherein a first electrode the gate initialization 10transistor receives the initialization voltage, and wherein a second electrode of the gate initialization transistor is electrically connected to a gate electrode of the driving transistor; and in a second frame period, before changing the gate initialization transistor from on to off, changing the initialization voltage from the first voltage 15level to at least one of the second voltage level and a third voltage level and subsequently returning the initialization voltage to the first voltage level, wherein the third voltage level is unequal to each of the first voltage level and the second voltage level
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein in a first frame period, before the scan driver changes the gate initialization transistor from on to off, the initialization voltage generator changes the initialization voltage from a first voltage level to a second voltage 20level and subsequently returns the initialization voltage to the first voltage, wherein the second voltage level is unequal to the first voltage level, wherein in a second frame period, before the scan driver changes the gate initialization transistor from on to off, the initialization voltage generator changes the initialization voltage from the first voltage level to at least one of 40the second voltage level and a third voltage level and subsequently returns the initialization voltage to the first voltage level, and wherein the third voltage level is unequal to each of the first voltage level and the second voltage level”, in combination  with the other limitations set forth in claim 17.
Claims 2-16 and 18-20 are dependent on claims 1 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627